TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-18-00053-CV


          Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
              Ken Paxton, Attorney General of the State of Texas, Appellants

                                                v.

                     Michael D’s Restaurant San Antonio, Inc., Appellee




               FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-17-005915, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed an agreed motion to dismiss this appeal. The parties inform

us that appellee has nonsuited its claims in the trial court. The parties move for dismissal of the

appeal with prejudice to its refiling by any party. We grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a)(2)(A).



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Kelly

Dismissed on Agreed Motion

Filed: October 2, 2020